


Exhibit 10.8

 

The Pep Boys Savings Plan — Puerto Rico

 

Amended and Restated Effective as of January 1, 2011

 

--------------------------------------------------------------------------------


 

Table of Contents

 

I: INTRODUCTION

1

 

 

II: DEFINITIONS AND CONSTRUCTION

2

 

 

III: PARTICIPATION AND SERVICE

10

 

 

IV: EMPLOYER CONTRIBUTIONS

13

 

 

V: ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS

22

 

 

VI: PAYMENT OF BENEFITS

24

 

 

VII: TRUST FUND

34

 

 

VIII: ADMINISTRATION

38

 

 

IX: MISCELLANEOUS

45

 

 

X: AMENDMENTS AND ACTION BY EMPLOYER

48

 

 

XI: SUCCESSOR EMPLOYER AND MERGER OR CONSOLIDATION OF PLANS

50

 

 

XII: PLAN TERMINATION

51

 

 

APPENDIX A

A-1

 

 

APPENDIX B

B-1

 

--------------------------------------------------------------------------------


 

I: Introduction

 

Background.  The Pep Boys Savings Plan — Puerto Rico was established by Pep Boys
— Manny, Moe & Jack of Puerto Rico, Inc., effective April 1, 1995, for the
benefit of certain of its salaried and hourly employees and its Participating
Employers, and their beneficiaries. It is to be maintained according to the
terms of this instrument. The Committee has the authority to manage the
administration of this Plan. The assets of this Plan are held in trust by the
Trustee in accordance with the terms of the Trust Agreement, which is considered
to be an integral part of this Plan. Except as may be provided in the Trust
Agreement, the Trustee has the exclusive authority to manage and control the
assets of this Plan.

 

Qualification under the Puerto Rico Code.  The Plan is intended to comply with
Sections 1081(a) and (d) of the Puerto Rico Code.  The trust forming part
thereof is intended to be exempt from taxation under Section 1081.01 of the
Puerto Rico Code and, pursuant to Section 1022(i)(1) of ERISA, under
Section 501(a) of the US Code.  It is also intended that the Plan meet all the
requirements of ERISA and be a participant directed plan pursuant to the
provisions of Section 404(c) of ERISA.  Any interpretation or construction of
the Plan and related Trust Agreement shall be made so as to give effect to the
intentions stated in this paragraph.

 

Effective Date.  The Plan was amended effective January 1, 1997 or as of such
later date noted in the Plan to comply with the provisions of The Small Business
Job Protection Act of 1996 and the Taxpayer Relief Act of 1997.  The Plan is
hereby amended and restated, effective January 1, 2011, to comply with the
qualification requirements of the Puerto Rico Code, incorporate prior
amendments, and make various Plan design changes.

 

Rights Affected.  The rights of those individuals (or their beneficiaries) who
terminated employment prior to the effective date of any changes to the Plan,
are governed by the terms and conditions of the Plan then in effect.

 

1

--------------------------------------------------------------------------------


 

II: Definitions And Construction

 

2.1                               Definitions.  The following words and phrases,
when used in this Plan, shall have the following meanings:

 

Accounts means a Participant’s Pre-Tax Contribution Account, Matching
Contribution Account, Discretionary QNEC Account and Rollover Account.

 

Administrative Delegate means one or more persons or institutions to which the
Committee has delegated certain administration functions pursuant to a written
agreement.

 

Affiliate means (i) any corporation (which has not adopted this Plan and is not
a Participating Employer) that is a member of a controlled group of corporations
with the Employer (as defined in ERISA Section 210(c)/Puerto Rico Code
Section 1010.04), any trade or business (whether or not incorporated) (which has
not adopted this Plan and is not a Participating Employer) which is under common
control with the Employer (as defined in ERISA Section 210(d)/Puerto Rico Code
Section 1010.05); and (iii) a corporation, partnership or other entity (that has
not adopted this Plan and is not a Participating Employer) which, together with
the Employer, is a member of an affiliate service group, within the meaning of
Puerto Rico Code Section 1081.01(a)(14)(B) or the regulations to be issued
thereunder.

 

Annual Additions means effective January 1, 2012, such contributions required to
be aggregated for purposes of the limitation on Plan contributions defined in
Section 4.11. This term shall be interpreted in accordance with the requirements
under Section 1081.01(a) (11) (B) of the Puerto Rico Code and any guidance
issued there under.

 

Beneficiary means a person or persons (natural or otherwise) designated by a
Participant in accordance with the provisions of Section 6.6 (or deemed to have
been designated) to receive any death benefit which shall be payable under this
Plan.

 

Board of Directors means the Board of Directors of Pep Boys — Manny, Moe & Jack
of Puerto Rico, Inc.

 

Calendar Quarter means the three consecutive month periods beginning each
January 1, April 1, July 1 and October 1.

 

Puerto Rico Code means the Puerto Rico Internal Revenue Code of 2011, as amended
from time to time, and any applicable regulation there under and any successor
thereto.

 

2

--------------------------------------------------------------------------------


 

Reference to any section or subsection of the Puerto Rico Internal Revenue Code
of 1994 or regulations thereto includes reference to any comparable or
succeeding provision or regulation under the Puerto Rico Internal Revenue Code
of 2011, as amended, and vice versa.

 

Committee means the individuals appointed under Section 8.1 to administer the
Plan.

 

Company means Pep Boys — Manny, Moe & Jack of Puerto Rico, Inc. or its
predecessor company, its successor or successors which elect to continue this
Plan.

 

Company Stock means the Pep Boys — Manny, Moe & Jack Common Stock, par value of
$1.00 per share.

 

Company Stock Fund means a fund established by the Company for investment
purposes which is comprised of Company Stock and a small amount of cash.

 

Compensation means the total of all remuneration paid during a Plan Year to a
Participant by the Employer for personal services, including overtime pay,
bonuses and commissions, as reported to a Participant on Box 8 of
Form 499-R-2/W-2PR and unless specifically excluded hereunder, Pre-Tax
Contributions, if any, authorized by a Participant under this Plan, but
excluding reimbursement for business, travel or entertainment expenses incurred
by the Participant and not reported to the Puerto Rico Department of the
Treasury as wages and excluding the amount of any fringe benefits reported to
the Puerto Rico Department of the Treasury as wages. Compensation shall include
the amount of any military differential wage payment made by the Employer to a
Participant in accordance with Section 3401(h) and Section 414(u)(12) of the US
Code.

 

Notwithstanding any provision in this Plan to the contrary, for purposes of
determining Pre-Tax Contributions and Matching Contributions for a Participant,
Compensation shall include such individual’s Compensation beginning with the
first payroll period following satisfaction of the service requirements of
Section 3.1; or the date the Participant elects to authorize Pre-Tax
Contributions to the Plan, if later.

 

Effective January 1, 2012, the amount of the Participant’s Compensation taken
into account under the Plan shall not exceed the compensation limitation in
effect under US Code Section 401(a) (17), in accordance with
Section 1081.01(a) (12) of the Puerto Rico Code. This

 

3

--------------------------------------------------------------------------------


 

limitation shall be interpreted in accordance with the requirements of
Section 1081.01(a) (12) of the Puerto Rico Code and the guidance to be issued
there under.

 

Disability means a disability that results in the Participant’s entitlement to
long-term disability benefits under the Social Security Act.

 

Discretionary QNECs means the discretionary qualified nonelective contributions
made by the Employer on a Participant’s behalf pursuant to Section 4.1(d).

 

Discretionary QNEC Account means the account maintained for a Participant to
record his share of Discretionary QNECs under Section 5.2(b)(iii) and
adjustments relating thereto.

 

Early Retirement Date means separation from service with the Employer and any
Affiliate on or after attainment of age 55 and completion of five years of
credited service. A Participant is credited with a year of credited service for
each Plan Year in which he completes 1,000 Hours of Service with the Employer. A
Participant shall be credited with a partial year of credited service, to the
completed month, for the portion of a Plan Year during which he was not a
Participant for the entire Plan Year, provided that the number of Hours of
Service completed by the Participant during such portion of a Plan Year equal or
exceed the product of (i) 83.33 and (ii) the number of full months the
Participant was actually a Plan Participant in such Plan Year.

 

Effective Date means April 1, 1995, the original effective date of this Plan. 
The effective date of this amended and restated Plan is January 1, 2011.

 

Eligible Employee means an Employee who meets all of the following requirements:
(i) is employed by the Employer, (ii) with respect to whom the Employer is
required to withhold taxes from remuneration paid to him by the Employer for
personal services rendered to the Employer, and (iii) who is a bonafide resident
of Puerto Rico within the meaning of the Puerto Rico Code, as determined by the
Employer. Employees subject to a collective bargaining agreement are excluded
unless the collective bargaining agreement specifically provides for their
participation.

 

Eligible Participant means as of each Entry Date, each Eligible Employee who has
met the requirements for participation in the Plan regardless of whether he has
authorized the Employer to make Pre-Tax Contributions on his behalf to the Plan.

 

4

--------------------------------------------------------------------------------


 

Employee means any individual employed by the Employer as a common law employee.

 

Employer means the Company and any Participating Employer, which with the
approval of the Board of Directors, has adopted this Plan. The Participating
Employers are listed on Appendix A.  For purposes of complying with the
discrimination and coverage testing requirements under Puerto Rico Code Sections
1081.01(a) and 1081.01(d), the term Employer will also cover the entities
described in the definition of Affiliate, provided that such entity employs
employees who are bona fide residents of Puerto Rico. This definition and
related requirements shall be interpreted in accordance with the regulations to
be issued under Puerto Rico Code Section 1081.01(a)(14).

 

Entry Date means the first day of each Calendar Quarter. Effective January 1,
2014, Entry Date means the first day of each calendar month.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any regulations promulgated thereunder.

 

Excess Contributions means with respect to each Plan Year, the amount determined
for Highly Compensated Eligible Participants under the procedure set forth in
Article 1165-8(f)(2) of the regulations issued under the Puerto Rico Code or as
otherwise defined under the Puerto Rico Code.

 

Fiduciary means the Committee or the Trustee, but only with respect to the
specific responsibilities of each with respect to Plan and Trust administration.

 

Former Participant means any former Employee who has credits in his Accounts as
of the close of the Plan Year.

 

Highly Compensated Eligible Participant means those Eligible Participants who
are Highly Compensated Employees.

 

Highly Compensated Employee means, with respect to any Plan Year, any Employee
who (a) is an officer of the Employer; (b) is a five percent owner of the voting
stock or the total value of all assets of stock of the Employer; (c) is a five
percent owner of the capital or interest in the profits of the Employer, if such
Employer is not a corporation; or (d) has received compensation from the
Employer for the immediately preceding year in excess of the limit established
under US Code Section 414(q)((1)(B), in accordance with Section

 

5

--------------------------------------------------------------------------------


 

1081.01(d)(3)(E)(iii) of the Puerto Rico Code, or as otherwise defined under the
Puerto Rico Code. This definition shall be interpreted in accordance with
regulations to be issued under Section 1081.01(d)(3)(E)(iii) of the Puerto Rico
Code.

 

Hours of Service means:

 

(a)                                 Performance of Duties. The actual hours for
which an Employee is paid or entitled to be paid for the performance of duties
by the Employer;

 

(b)                                 Nonworking Paid Time. Each hour for which an
Employee is paid or entitled to be paid by the Employer on account of a period
of time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity, disability, layoff, jury duty, military duty or leave of absence;
provided, however, no more than 501 Hours of Service shall be credited to an
Employee on account of any single continuous period during which he performed no
duties; and provided further that no credit shall be given for payments made or
due under a plan maintained solely for the purpose of complying with applicable
workmen’s or unemployment compensation or disability insurance laws or for
payments which solely reimburse an Employee for medical or medically related
expenses incurred by the Employee;

 

(c)                                  Back Pay. Each hour for which back pay,
irrespective of mitigation of damages, is either awarded or agreed to by the
Employer; provided, however, Hours of Service credited under paragraphs (a),
(b) and (c) above shall not be recredited by operation of this paragraph;

 

(d)                                 Equivalencies. With respect to full-time
Employees only, the Committee has adopted the following equivalency method for
counting Hours of Service that are permissible under regulations issued by the
United States Department of Labor: (1) 45 Hours of Service for each week in
which an Employee is credited with at least one Hour of Service. Actual Hours
shall be counted for those Employees who are not employed on a full time basis.

 

The adoption of any equivalency method for counting Hours of Service shall be
evidenced by a certified resolution of the Committee, which shall be attached to
and made part of the Plan. Such resolution shall indicate the date from which
such equivalency shall be effective; and

 

6

--------------------------------------------------------------------------------


 

(e)                                  Miscellaneous. Unless the Committee directs
otherwise, the methods of determining Hours of Service when payments are made
for other than the performance of duties and of crediting such Hours of Service
to Plan Years set forth in Regulations §2530.200b-2(b) and (c) promulgated by
the United States Secretary of Labor shall be used hereunder and are
incorporated by reference into the Plan.

 

Participants on military leaves of absence who are not directly or indirectly
compensated or entitled to be compensated by the Employer while on such leave
shall be credited with Hours of Service as required by Section 9 of the Military
Selective Service Act.

 

Notwithstanding any other provision of this Plan to the contrary, an Employee
shall not be credited with Hours of Service more than once with respect to the
same period of time.

 

Eligible Employees shall be credited with any Hours of Service required to be
credited to them in accordance with the Family and Medical Leave Act and The
Uniformed Services Employment and Reemployment Rights Act of 1994.

 

Income means the net gain or loss of the Trust Fund from investments, as
reflected by interest payments, dividends, realized and unrealized gains and
losses on securities, other investment transactions and expenses paid from the
Trust Fund. In determining the Income of the Trust Fund for any period, assets
shall be valued on the basis of fair market value, except for any investment
that the Committee determines shall be valued on the basis of book or contract
value.

 

Investment Manager means an investment adviser, bank or insurance company,
meeting the requirements of Section 3(38) of ERISA appointed by the Company to
manage the Plan’s assets in accordance with the Trust Agreement.

 

Matching Contributions means the contributions made by the Employer pursuant to
Section 4.1(c).

 

Matching Contribution Account means the account maintained for a Participant to
record his share of Matching Contributions under Section 5.2(b)(ii) and
adjustments relating thereto.

 

Normal Retirement Date means the date on which a Participant attains age 65.

 

7

--------------------------------------------------------------------------------


 

Participant means an Eligible Employee participating in the Plan in accordance
with the provisions of Section 3.2.

 

Participating Employer means any direct or indirect subsidiary of the Company or
any other entity designated by the Board of Directors, which has adopted this
Plan with the approval of the Company.

 

Plan means the Pep Boys Savings Plan — Puerto Rico, as amended from time to
time.

 

Plan Year means the calendar year.

 

Pre-Tax Contributions means the contributions made by the Employer on a
Participant’s behalf pursuant to Section 4.1(a).

 

Pre-Tax Contribution Account means the account maintained for a Participant to
record his share of Pre-Tax Contributions under Section 5.2(b)(i) and
adjustments relating thereto.

 

Qualified Military Service means service in the uniformed services (as defined
in chapter 48 of title 38, US Code) by any Employee if such Employee is entitled
to reemployment rights under such chapter with respect to such service.

 

Rollover Account means the account maintained for a Participant to record the
amount of contributions he has rolled over to the Plan pursuant to Section 4.7
and adjustments relating thereto.

 

Spouse (surviving spouse) means (a) for periods on and after September 16, 2013,
a person to whom a Participant is legally married on the date on which the
Participant’s marital status must be determined in accordance with any
applicable Plan provision and, (b) for periods prior to September 16, 2013, the
spouse or surviving spouse of the Participant or Former Participant, as the
context requires, who is the spouse of a Participant under applicable federal
law; provided, however, that a former Spouse shall be treated as the Spouse or
surviving Spouse to the extent provided under a qualified domestic relations
order as described in Section 206(d)(3) of ERISA.

 

Terminated or Termination means a termination of employment with the Employer or
with an Affiliate for any reason other than a transfer of employment from the
Employer to an Affiliate or from an Affiliate to another Affiliate. A transfer
of employment from

 

8

--------------------------------------------------------------------------------

 

the Company to any U.S.-based Pep Boys entity shall not constitute a Termination
of employment.

 

Trust (or Trust Fund) means the fund known as the “Pep Boys Savings Plan —
Puerto Rico Trust,” maintained by the Trustee in accordance with the terms of
the Trust Agreement, as amended from time to time, which constitutes a part of
this Plan.

 

Trustee or Trustees means any corporation or individuals appointed by the Board
of Directors of the Company to administer the Trust.

 

US Code means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

Valuation Date means any day the New York Stock Exchange is open for business
and any other date chosen by the Committee.

 

Year of Eligibility Service means a 12 consecutive month period beginning on the
date an Eligible Employee’s employment commences (the “initial eligibility
computation period”), provided such Eligible Employee is credited with at least
1,000 Hours of Service. If an Eligible Employee is not credited with 1,000 Hours
of Service in the initial eligibility computation period, then the eligibility
computation period shall be the Plan Year, beginning with the Plan Year that
includes the first anniversary of the Eligible Employee’s initial eligibility
computation period.

 

2.2                               Construction.  The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender, unless
the context clearly indicates to the contrary.

 

9

--------------------------------------------------------------------------------


 

III: Participation And Service

 

3.1                               Eligibility to Participate. Any Eligible
Employee shall be eligible to become a Participant as of the date on which he
attains age 21 and is credited with a Year of Eligibility Service.

 

Any Eligible Employee who was employed by the Employer and was eligible to
become a Participant on or before January 1, 2014 shall continue to be eligible
to participate as of January 1, 2014.

 

Any Eligible Employee who was not eligible to become a Participant on or before
January 1, 2014, shall be eligible to become a Participant as of the date he
has: (1) attained age 18; and (2) (a) completed six (6) consecutive months of
employment in which he has completed at least 500 Hours of Service; or (b) if
such Eligible Employee does not complete at least 500 Hours of Service during
his first six (6) months of employment, completed twelve consecutive months of
employment during which he has completed at least 1,000 Hour of Service.

 

3.2                               Commencement of Participation. Each Eligible
Employee who has satisfied the requirements of Section 3.1 shall commence
participation in the Plan on the Entry Date coincident with or next following
the date he satisfies such requirement.

 

Each Eligible Employee who is eligible for participation in the Plan shall
become a Participant by filing the appropriate forms with the Committee, and
shall supply such information as is reasonably necessary for the administration
of this Plan.

 

An Eligible Participant who does not elect to make Pre-Tax Contributions to the
Plan as of the first Entry Date that is coincident with or next following the
date he has met the eligibility requirements of Section 3.1, may elect to
commence to make Pre-Tax Contributions to the Plan, as soon as practicable
following any subsequent payroll period.

 

3.3                               Cessation of Participation. An Eligible
Employee shall cease to be a Participant upon the earliest of: (i) the date on
which he retires under the retirement provisions of the Plan; (ii) the date on
which his employment with the Employer terminates for any reason, including
death or Disability; or (iii) the date on which he ceases to be an Eligible
Employee.

 

3.4                               Special Rules for Eligibility Purposes. For
purposes of determining an Eligible Employee’s eligibility to participate in the
Plan, Hours of Service shall include an Employee’s Hours of Service (i) with an
Affiliate after it became an Affiliate hereunder

 

10

--------------------------------------------------------------------------------


 

including The Pep Boys — Manny, Moe & Jack; or (ii) while an Employee, but not
an Eligible Employee, of the Employer or an Affiliate, after it became an
Affiliate hereunder.

 

3.5                               Participation and Service upon Reemployment.
Upon the reemployment of any person after the Effective Date who had previously
been employed by the Employer on or after the Effective Date, the following
rules shall apply in determining his participation in the Plan and his Years of
Eligibility Service under Section 3.4.

 

If the reemployed Employee was not a Participant in the Plan during his prior
period of employment, he must meet the requirements of Section 3.1 for
participation in the Plan as if he were a new Employee. Any Years of Eligibility
Service in which he was credited with 1,000 Hours of Service during his prior
period of employment shall be reinstated upon his reemployment. If the
reemployed Employee was a Participant during his prior period of employment, he
shall resume participation in the Plan as soon as administratively practicable
following his reemployment by the Employer.

 

3.6                               Transfers to Affiliates and Change in Status.
A Participant’s status as such under the Plan shall be modified upon and after
the date as of which a Participant (i) is transferred to an Affiliate including
The Pep Boys — Manny, Moe & Jack; (ii) becomes an Employee whose terms of
employment are covered by a collective bargaining agreement that does not
provide for participation in this Plan; or (iii) ceases for any other reason to
be an Eligible Employee while still employed by the Employer.

 

The Participant shall share in Employer contributions only to the extent of his
Compensation up to the time such transfer or change in status occurs and shall
not thereafter, unless he later is transferred back to the Employer or again
becomes an Eligible Employee and becomes eligible under the terms of the Plan to
share in such allocations. He, however, shall share in Income allocations
pursuant to Section 5.2(a).

 

3.7                               Transfers From Affiliates and Change in
Status. Any Employee who transfers to the Employer from an Affiliate including
The Pep Boys — Manny, Moe & Jack or who becomes an Eligible Employee eligible
for participation in the Plan, shall be eligible to participate in the Plan and
to make Pre-Tax Contributions to the Plan on the later of the first Entry Date
coincident with or next following his satisfaction of the eligibility
requirements of

 

11

--------------------------------------------------------------------------------


 

Section 3.1 or as soon as practicable following the next payroll period that he
elects to contribute that is coincident with or next following his change in
status.

 

The Participant shall share in Employer contributions only to the extent of his
Compensation after such transfer or change in status occurs if he becomes an
Eligible Employee and becomes eligible under the terms of the Plan to share in
such allocations.

 

12

--------------------------------------------------------------------------------


 

IV: Employer Contributions

 

4.1                               Employer Contributions.

 

(a)                                 Pre-Tax Contributions.

 

(i)                                     Subject to the limitations of
Section 4.4, each Participant shall have the option to authorize the Employer,
in writing and in accordance with procedures established by the Committee, to
contribute to the Plan for a Plan Year on his behalf, an amount equal to any
whole percentage of his Compensation from zero percent (0%) up to fifty percent
(50%) (in one (1%) percent increments) (as determined without regard to this
Section 4.1(a)) for such Plan Year. Such authorization shall be in the form of
an election by the Participant to have his Compensation reduced by payroll
withholding. Payroll deduction shall commence as soon as practicable following
the Entry Date on which an Eligible Employee becomes a Participant or the date
the Participant elects to make Pre-Tax Contributions to the Plan. Such withheld
amounts are to be transmitted by the Employer to the Trustee as of the earliest
date on which such amounts can reasonably be segregated from the Employer’s
general assets, but in any event, no later than the date required by United
States DOL Reg. Section 2510.3-102(b). The amount of such contributions,
together with contributions under Sections 4.1(c) and (d), shall not exceed the
maximum amount allowable as a deduction under the Puerto Rico Code for the Plan
Year.

 

(ii)                                  Catch-Up Contributions. In addition to the
amount of Pre-Tax Contributions made pursuant to subsection (a)(i), the Employer
shall make a Pre-Tax Contribution for the Plan Year to the Pre-Tax Contribution
Account of each Participant who attains age 50 prior to the end of a Plan Year
who, with respect to that Plan Year, has executed a salary reduction in the
amount of Compensation otherwise payable to the Participant in an amount not to
exceed the dollar maximum in effect under Section 1081.01(d)(7)(C) of the Puerto
Rico Code, as in effect for the Plan Year; provided, however, that Pre-Tax
Contributions shall be treated for all Plan purposes as contributed under
subsection (a)(i) above in lieu of this subsection, unless the Participant is
unable to make additional Pre-Tax Contributions under subsection (a)(i) above
for the Plan Year due to limitations imposed by the Plan or applicable law.
Pre-Tax Contributions made pursuant to this subsection (a)(ii) shall not be
taken into account for purposes of Section 4.4 and the applicable limits under
Section 1081.01(d)(7)(A) of the Puerto Rico Code.

 

13

--------------------------------------------------------------------------------


 

(iii)                               Notwithstanding the foregoing, the
Participant shall be prohibited from authorizing any Pre-Tax Contributions to be
made on his behalf under this Plan and elective contributions under any other
plan, in excess of the applicable limit under Section 1081.01(d)(7)(A) of the
Puerto Rico Code, in effect for the taxable year to which such Pre-Tax
Contributions relate. The dollar limitation contained in the Puerto Rico Code
shall be (1) $10,000 for taxable year beginning January 1, 2011, (2) $13,000 for
the taxable year beginning January 1, 2012; and (3) $15,000 for the taxable
years beginning on and after January 1, 2013, or as otherwise provided under the
Puerto Rico Code. In the event a Participant has made excess deferrals under the
Plan, (or if not, has determined that excess deferrals will be considered to
exit under the Plan), then not later than the first day of April following the
close of the Participant’s taxable year, the Participant may notify the Plan of
the amount of the excess deferrals hereunder. The Participant shall be deemed to
have notified the Plan of excess deferrals to the extent he has excess deferrals
for the taxable year calculated by taking into account only elective deferrals
under the Plan and other plans of the Employer or Affiliate. The Employer may
notify the Plan on behalf of the Participant under these circumstances.

 

Not later than the first April 15 following the close of the taxable year, the
Plan shall distribute to the Participant the amount designated above, including
any Income allocated thereto. The Income attributable to a Participant’s excess
deferral pursuant to this Section 4.1(a)(ii) for the Plan Year during which such
excess deferral arose shall be determined in accordance with
Article 1165-8(g)(8) of the regulations issued under the Puerto Rico Code, or as
otherwise provided under the Puerto Rico Code. Unless provided for by the
Committee, any Income attributable to a Participant’s excess deferrals for the
period between the end of the Plan Year and the date of distribution shall be
disregarded. Excess deferrals to be distributed for a Plan Year shall be reduced
by Excess Contributions previously distributed for the Plan Year beginning in
such taxable year as set forth in Section 4.4.

 

A Participant who has excess deferrals for a taxable year may receive a
corrective distribution of excess deferrals during the same year. This
corrective distribution shall be made only if:

 

(A)                               The Participant designates the distribution as
an excess deferral. The Participant shall be deemed to have designated the
distribution to the extent

 

14

--------------------------------------------------------------------------------


 

the Participant has excess deferrals for the taxable year calculated by taking
into account only elective deferrals under the Plan and other plans of the
Employer and Affiliate. The Employer may make the designation on behalf of the
individual under these circumstances.

 

(B)                               The correcting distribution is made after the
date on which the Plan received the excess deferral.

 

(C)                               The Plan designates the distribution as a
distribution of excess deferrals.

 

The term “excess deferrals” means the excess of an individual’s elective
deferrals for any taxable year, as defined in Article 1165-8(g)(2) of the
regulations issued under the Puerto Rico Code, or as otherwise provided under
the Puerto Rico Code, over the applicable limit under
Section 1081.01(d)(7)(A) for the taxable year.

 

Notwithstanding the foregoing, the Committee may further limit a Participant’s
right to make Pre-Tax Contributions to the Plan if in the sole judgment and
discretion of the Committee, such limits are necessary to ensure the Plan’s
compliance with the requirements of Section 1081.01(a) of the Puerto Rico Code.

 

(b)                                 Change in Amount of Pre-Tax Contributions.
Each Participant may change the amount of Pre-Tax Contributions he has
authorized the Employer to contribute to the Plan on his behalf in accordance
with rules established therefore by the Committee. A Participant may change the
amount of Pre-Tax Contributions he has authorized to have contributed to the
Plan on his behalf as of any subsequent payroll period to be effective as soon
as practicable thereafter. Notwithstanding the foregoing, a Participant may
authorize the Employer to cease making Pre-Tax Contributions on his behalf at
any time, effective as of the next full payroll period following the processing
of written notice to the Committee. A Participant who has ceased making Pre-Tax
Contributions may again authorize Pre-Tax Contributions to be made to the Plan
on his behalf as of any subsequent payroll period to be effective as soon as
practicable thereafter.

 

(c)                                  Matching Contributions. Subject to the
limitations of Section 4.4, the Employer shall contribute for each Plan Year, an
amount, if any, to be determined by the Board of Directors. Unless and until
changed by the Board of Directors, such amount shall be as follows:

 

15

--------------------------------------------------------------------------------


 

The Employer’s contribution shall be equal to the lesser of (i) 50% of the
Participant’s Pre-Tax Contributions for the payroll period in which he
contributed; or (ii) three percent (3%) of the Participant’s Compensation for
the payroll period. In order to share in the allocation of the Employer’s
Matching Contribution, a Participant must be employed by the Employer on the
last day of the Plan Year (or on a leave of absence covered by the Family and
Medical Leave Act) or have Terminated employment during the Plan Year upon
reaching his Normal Retirement Date, Early Retirement Date or incurring a
Disability prior to the last day of the Plan Year. A Participant who (i) no
longer meets the definition of an Eligible Employee because the individual no
longer is a bona fide resident of Puerto Rico within the meaning of the Puerto
Rico Code, or (ii) transfers to any Affiliate prior to the end of the Plan Year,
shall be eligible for an allocation of the Employer’s Matching Contribution,
notwithstanding the preceding sentence, provided that the individual is employed
by the Employer or an Affiliate on the last day of the Plan Year. The Matching
Contribution shall be allocated once each Plan Year, but based on the Pre-Tax
Contributions that are made in each payroll period by those Participants
eligible to share in the allocation of the Matching Contribution.

 

The amount of such contributions shall not exceed the maximum amount allowable
as a deduction under the Puerto Rico Code for such Plan Year.

 

(d)                                 Discretionary QNECs. Subject to the
limitations of Section 4.4, the Employer shall contribute for each Plan Year an
amount, if any, as determined by the Board of Directors on behalf of some or all
Participants who are not Highly Compensated Eligible Participants. The amount of
such contribution, together with contributions under Sections 4.1(a) and (c),
shall not exceed the maximum amount allowable as a deduction under the Puerto
Rico Code for such Plan Year. It is intended that this contribution shall
constitute a qualified nonelective contribution within the meaning of Puerto
Rico Code Section 1081.01(e)(3)(E)(ii) or any successor thereto.

 

4.2                               Time and Manner of Contribution. All Employer
contributions shall be paid directly to the Trustee, and except as provided in
Section 4.1(a), a contribution for any Plan Year shall be made not later than
the date prescribed by law for filing the Employer’s Puerto Rico income tax
return, including extensions, for such Plan Year.

 

16

--------------------------------------------------------------------------------


 

4.3                               Conditions on Employer Contributions. To the
extent permitted or required by ERISA and the Puerto Rico Code, contributions
under this Plan are subject to the following conditions:

 

(a)                                 If the Employer makes a contribution, or any
part thereof, by good faith mistake of fact, such contribution or part thereof,
or its then current value if less, shall be returned to the Employer within one
year after such contribution is made; and

 

(b)                                 Contributions to the Plan are specifically
conditioned upon their deductibility under the Puerto Rico Code; to the extent a
deduction is disallowed for any such contribution, such amount, or its then
current value if less, shall be returned to the Employer within one year after
the disallowance of the deduction.

 

4.4                               Limitations on Pre-Tax Contributions. The
amount of Pre-Tax Contributions made in each Plan Year on behalf of all Eligible
Participants under the Plan shall comply with either (i) or (ii) below.

 

(i)                                     The average deferral percentage for the
Highly Compensated Eligible Participants shall not exceed the average deferral
percentage for all other Eligible Participants multiplied by 125%; or

 

(ii)                                  The average deferral percentage for Highly
Compensated Eligible Participants shall not be greater than the average deferral
percentage of all other Eligible Participants multiplied by 200% and the excess
of the average deferral percentage for Highly Compensated Eligible Participants
over all other Eligible Participants shall not exceed two percentage points.

 

Compliance with (i) and (ii) above, shall be determined in accordance with the
rules set forth in Section 1081.01(d)(3) of the Puerto Rico Code, Article 1165-8
of the regulations issued under the Puerto Rico Code, or as otherwise provided
under the Puerto Rico Code.

 

If the Committee determines, in its sole discretion, with respect to any Plan
Year, that the Plan will (or may) fail (i) or (ii) above, the Committee shall
take any action, that it deems appropriate, including imposing limitations on
Pre-Tax Contributions made by Highly Compensated Eligible Participants, for the
Plan to satisfy (i) or (ii) above.

 

17

--------------------------------------------------------------------------------


 

If the amount of Pre-Tax Contributions authorized by Highly Compensated Eligible
Participants in a Plan Year would not comply with either (i) or (ii) above, then
by the last day of the following Plan Year, the Excess Contributions for such
Plan Year (including any Income attributable to such contributions as determined
by the Committee) shall be distributed to Highly Compensated Eligible
Participants on the basis of the respective portions of such Excess
Contributions attributable to each such Highly Compensated Eligible Participant
in accordance with Article 1165-8(f)(2) of the regulations issued under the
Puerto Rico Code, or as otherwise provided under the Puerto Rico Code.

 

If Excess Contributions are distributed to Highly Compensated Eligible
Participants, the amount of excess of each Highly Compensated Eligible
Participant is the amount by which his Pre-Tax Contributions must be reduced for
the Participant’s deferral percentage to equal the highest permitted actual
deferral percentage under the Plan. To calculate the highest permitted actual
deferral percentage under the Plan, the actual deferral percentage of the Highly
Compensated Eligible Participant with the highest deferral percentage is reduced
by the amount required to cause the Participant’s actual deferral percentage to
equal the percentage of the Highly Compensated Eligible Participant with the
next highest actual deferral percentage, or as otherwise provided under the
Puerto Rico Code. If a lesser reduction would enable the arrangement to satisfy
the actual deferral percentage test, only such lesser reduction need be made.
This process shall be repeated until the requirements set forth above are met.
The highest deferral percentage remaining under the Plan after leveling is the
highest permitted actual deferral percentage. In no event shall the amount of
Excess Contributions to be distributed for a Plan Year with respect to any
Highly Compensated Eligible Participant exceed the amount of Pre-Tax
Contributions made on behalf of the Highly Compensated Eligible Participant for
the Plan Year.

 

The amount of Excess Contributions for a Highly Compensated Eligible Participant
shall be determined by reducing the contribution percentage of the Highly
Compensated Eligible Participants who have the highest percentages to the
maximum acceptable level. The amount of Excess Contributions to be reduced shall
be reduced by excess deferrals, as defined in Section 4.1(a)(iii), previously
distributed for the taxable year ending in the same Plan Year.

 

18

--------------------------------------------------------------------------------

 

Alternatively, the Committee may take such other actions as may be permissible
under the Puerto Rico Code to ensure the Plan’s compliance with the requirements
of Section 1081.01(d) of the Puerto Rico Code, including, without limitation the
allocation of the Employer’s Discretionary QNEC to some or all Eligible
Participants who are not Highly Compensated Eligible Participants in accordance
with Section 4.1(d).

 

4.5                               Income Attributable to Excess Contributions.
The Income attributable to a Participant’s Excess Contributions pursuant to
Section 4.4 for the Plan Year during which such Excess Contributions arose shall
be determined in accordance with Article 1165-8(f)(4)(ii) of the regulations
issued under the Puerto Rico Code, or as otherwise provided under the Puerto
Rico Code.

 

4.6                               Requirements for Qualified Non-Elective
Contributions and Qualified Matching Contributions. Any contributions that are
designated as Qualified Non-Elective Contributions shall meet the requirements
of Section 1081.01(d)(3)(E)(ii) of the Puerto Rico Code. In addition, qualified
non-elective contributions shall be fully vested at all times. Such
contributions shall be distributed from the Plan only in accordance with the
events enumerated in the Plan provided however, that in no event shall such
amounts be available for hardship withdrawal.

 

4.7                               Rollovers. A Participant or an Eligible
Employee, with the prior discretionary approval of the Committee, may transfer,
or have transferred to the Trust any property which has been distributed to him
whether such amount is (i) transferred directly from the Trust of another plan
that is qualified under Section 1081.01(a) of the Puerto Rico Code, as an
eligible rollover distribution to this Plan; or (ii) transferred by the
Participant after his receipt of such amount from a plan qualified under
1081.01(a) of the Puerto Rico Code; provided, however, that such amount
qualifies as a rollover amount as defined by the Puerto Rico Code at the time of
the transfer.

 

The amount of cash or the fair market value of any other property transferred to
the Trust pursuant to this Section 4.7 shall be credited to the Participant’s
Rollover Account as of the Valuation Date next following such transfer to the
Trust and shall be nonforfeitable at all times.

 

19

--------------------------------------------------------------------------------


 

4.8                               Rollovers from the Plan. At the written
request of a “distributee” (as defined below), the Committee shall effectuate a
direct rollover distribution of the amount requested by the distributee to an
“eligible retirement plan” (as defined below). Such amount may be all or part of
such distribution that qualifies as an “eligible rollover distribution” (as
defined below) paid directly to an “eligible retirement plan” (as defined below)
specified by such individual. All direct rollover distributions shall be made in
accordance with this Section 4.8. For purposes of this Section 4.8, the
following terms have the following meanings:

 

(a)                                 A “distributee” means: (i) a Participant,
(ii) the surviving spouse of a Participant, (iii) an alternate payee under a
qualified domestic relations order within the meaning of Section 206(d) of the
ERISA, (iv) a non-spouse beneficiary, or (v) as otherwise provided or permitted
under the Puerto Rico Code.

 

(b)                                 An “eligible retirement plan” means: an
individual retirement account or annuity described in Section 1081.02 of the
Puerto Rico Code, a nondeductible individual retirement account described in
Section 1081.03 of the Puerto Rico Code or a retirement plan that is qualified
under Section 1081.01(a) of the Puerto Rico Code, the terms of which permits
acceptance of such direct rollover distribution.

 

(c)                                  An “eligible rollover distribution” means
any total distribution of benefits following separation from service for any
reason or plan termination or as otherwise defined and/or permitted under the
Puerto Rico Code in accordance with Puerto Rico Code Section 1081.01(b).

 

The aforementioned definitions shall be interpreted in accordance with the
regulations to be issued under the Puerto Rico Code Section 1081.01(b).

 

4.9                               In Writing Requirement. Notwithstanding any
provision in this Plan to the contrary, salary reduction agreements and
cancellations or amendments thereto, investment elections, changes or transfers,
loans, withdrawal decisions, and any other decision or election by a Participant
(or Beneficiary) under this Plan may be accomplished by electronic or telephonic
means which are not otherwise prohibited by law and which are in accordance with
procedures and/or systems approved or arranged by the Committee or its
delegates.

 

20

--------------------------------------------------------------------------------


 

4.10                        Military Service. Notwithstanding any provision of
this Plan to the contrary, contributions, benefits and service credit with
respect to Qualified Military Service shall be provided in accordance with
Section 414(u) of the US Code.

 

4.11 Maximum Contribution Limitation. Annual Additions Limitation.

 

(a)                                 Annual Additions Limitations. Effective
January 1, 2012, the Annual Additions allocated or attributed to a Participant
for any calendar year shall not exceed the lesser of the following:

 

(i)                                     the limit established under US Code
Section 415(c), as adopted under Puerto Rico Code Section 1081.01(a) (11) (B);
or

 

(ii)                                  100% of the Participant’s compensation for
such year, as defined under the Puerto Rico Code.

 

(b)                                 Return of Employee Contributions. If the
amount of any Participant’s contributions is determined to be an excess Annual
Addition under this section, then the amount of such excess (adjusted to reflect
any earnings, appreciation or losses attributable to such excess) shall be
refunded to the Participant, or subject to such other correction methods,
pursuant to the regulations to be established under the Puerto Rico Code which
are incorporated herein by reference.

 

All defined contribution plans of the Participating Employer shall be aggregated
as a single defined contribution plan for purposes of applying this limitation.

 

4.12  Death or Disability During Qualified Military Service.  In the event that
a Participant dies or becomes disabled on or after January 1, 2011 during a
period of Qualified Military Service while the Participant’s reemployment rights
with the Employer are protected by law, the Employer shall contribute
Discretionary QNECs that would have been required under Section 4.1(d) above if
the Participant had been reemployed immediately prior to the date of death or
Disability, and shall also make Matching Contributions to the Matching
Contribution Account of the Participant in an amount equal to the Matching
Contributions that would have been provided to the Participant during the period
of Qualified Military Service if the Participant had remained employed and made
Pre-Tax Contributions at a rate equal to the Participant’s average actual
Pre-Tax Contributions during the 12-month period immediately prior to the
Qualified Military Service (or if less, the average for the actual period of
service).

 

21

--------------------------------------------------------------------------------


 

V: Allocations To Participants’ Accounts

 

5.1                               Individual Accounts. The Committee shall
create and maintain adequate records to disclose the interest in the Trust of
each Participant, Former Participant and Beneficiary. Such records shall be in
the form of individual Accounts and credits, and charges shall be made to such
Accounts in the manner herein described. While such Accounts shall distinguish
between Matching Contributions and adjustments thereto and Pre-Tax Contributions
and adjustments thereto and Discretionary QNECs and adjustments thereto, there
shall be one Account maintained for each Participant reflecting the Matching
Contributions, Pre-Tax Contributions and Discretionary QNECs made to the Plan by
or on behalf of each Participant. There also shall be maintained one Account for
each Participant reflecting his Rollover Account, if any. The maintenance of
individual Accounts is for accounting purposes only, and a segregation of the
assets of the Trust Fund with respect to each Account shall not be required.

 

5.2                               Account Adjustments. The Accounts of
Participants, Former Participants and Beneficiaries shall be adjusted in
accordance with the following:

 

(a)                                 Income. The Accounts of Participants, Former
Participants and Beneficiaries shall be adjusted in accordance with the
procedures that are set forth in Appendix B to the Plan, attached hereto.

 

The Committee may, for administrative purposes, establish unit values for one or
more investment fund(s) (or any portion thereof) and maintain the accounts
setting forth each Participant’s interest in such investment fund(s) (or any
portion thereof) in terms of such units, all in accordance with such rules and
procedures as the Committee shall deem to be fair, equitable and
administratively practicable. In the event that unit accounting is thus
established for any investment fund (or any portion thereof) the value of a
Participant’s interest in that investment fund (or any portion thereof) at any
time shall be an amount equal to the then value of a unit in such investment
fund (or any portion thereof) multiplied by the number of units then credited to
the Participant.

 

(b)                                 Employer Contributions. The Employer’s
contribution for each Plan Year shall be allocated among the Pre-Tax
Contribution Accounts, Matching Contribution Accounts and Discretionary QNEC
Accounts of those eligible Participants as set forth below:

 

22

--------------------------------------------------------------------------------


 

(i)                                     Pre-Tax Contributions. The Employer’s
Pre-Tax Contribution for the Plan Year made pursuant to Section 4.1(a) shall be
credited directly to the Pre-Tax Contribution Account of each Participant who
authorized a Pre-Tax Contribution.

 

(ii)                                  Matching Contributions. The Employer’s
Matching Contribution for the Plan Year made pursuant to Section 4.1(c) shall be
allocated to the Matching Contribution Accounts of those Participants described
in Section 4.1(c).

 

(iii)                               Discretionary QNECs. The Employer’s
Discretionary QNEC for the Plan Year made pursuant to Section 4.1(d), shall be
credited directly to the Discretionary QNEC Accounts of some or all Eligible
Participants who are not Highly Compensated Eligible Participants as of the last
day of the Plan Year and who are designated to receive an allocation of such
contribution.

 

(c)                                  Deemed Date of Allocation. All credits or
deductions made under this Article to Participants’ Accounts shall be deemed to
have been made no later than the last day of the Plan Year though actually
determined thereafter.

 

5.3                               No Rights Created by Allocation. Any
allocation made and credited to the Account of a Participant, Former Participant
or Beneficiary under this Article shall not cause such Participant, Former
Participant or Beneficiary to have any right, title or interest in or to any
assets of the Trust Fund except at the time or times, and under the terms and
conditions, expressly provided in this Plan.

 

23

--------------------------------------------------------------------------------


 

VI: Payment Of Benefits

 

6.1                               Termination or Disability. If a Participant’s
employment is Terminated, or the Participant incurs a Disability, then such
Participant shall be entitled to receive the entire amount credited to his
Accounts in the manner and at the time provided in Sections 6.4 and 6.5.

 

6.2                               Death. If a Participant dies before he has
Terminated employment, or if a Participant or Former Participant who is entitled
to receive distributions pursuant to Section 6.1 dies prior to receiving the
full amount of such distributions, the entire amount credited to his Accounts
shall be paid to his Beneficiary in the manner and at the time provided in
Sections 6.4 and 6.5.

 

6.3                               Vesting. A Participant shall be fully vested
at all times in his Accounts.

 

6.4                               Time of Payment of Benefits.

 

(a)                                 A distribution to a Participant who has
Terminated employment on or after his Normal Retirement Date shall be made as
soon as practicable following the Valuation Date coincident with or next
following the date of Termination after receipt by the Committee of the
applicable forms.

 

(b)                                 Pursuant to Section 6.2, upon the
Participant’s or Former Participant’s death, his Accounts shall be distributed
as follows:

 

(1)                                 If a Participant or Former Participant dies
prior to commencement of his benefits, they will be distributed to his
Beneficiary in a single lump sum payment as soon as practicable, but no later
than December 31 of the year in which occurs the fifth anniversary of the
Participant’s or Former Participant’s death, (but no earlier than the Valuation
Date coincident with or next following his date of death).

 

(2)                                 Notwithstanding subsection (1) above, if the
Beneficiary is the Participant’s or Former Participant’s Spouse, then such
distribution shall not be required to begin prior to the date on which the
Participant or Former Participant would have attained age 70½, had he lived. At
such time, distribution must be made in the form provided under Section 6.5.
Prior to the date on which the Participant or Former Participant would have
attained age 70½, the Spouse may, upon written notice to the Committee, elect to
receive the Participant’s or Former Participant’s Accounts as a lump sum.

 

24

--------------------------------------------------------------------------------


 

(3)                                 Any amount payable to a child pursuant to
the death of a Participant or Former Participant shall be treated as if it were
payable to the Participant’s or Former Participant’s Spouse if such amount would
become payable to the Spouse upon such child reaching majority (or other
designated event permitted by regulations).

 

(c)                                  Subject to subsection (e) of this
Section 6.4, a distribution pursuant to Section 6.1 shall be made as soon as
practicable following the Valuation Date coincident with or next following such
Termination after receipt by the Committee of the applicable forms. In the case
of a distribution of a Participant’s Accounts that does not exceed $1,000, if
the Participant fails to complete all forms or applications needed to properly
process the distribution pursuant to rules set by the Committee, then the
distribution shall be automatically made as soon as administratively feasible
after the first day of the Calendar Quarter that is coincident with or next
follows the date that is 90 days following the event giving rise to the
distribution. If the Participant’s Accounts exceed $1,000, distribution of
benefits shall not commence unless the Participant consents to such distribution
in writing.

 

(d)                                 If the vested percentage of a Participant’s
Accounts exceed $1,000 (determined at the time of any distribution) a
distribution from a Participant’s Accounts may not be made prior to a
Participant’s Normal Retirement Date (except under Section 6.2, above) unless
the Participant gives written consent at such time and in such manner as may be
required by the Puerto Rico Code and applicable regulations thereunder. If the
Former Participant does not consent to such distribution, benefits shall remain
in the Trust Fund and shall continue to receive Income allocations pursuant to
Section 5.2(a) and shall not be distributed to the Participant (or his
Beneficiary) until his attainment of age 70½ or the Valuation Date coincident
with or next following his death, if sooner. Prior to the date on which the
Former Participant attains age 70½, the Former Participant may elect to receive
all of his Accounts upon written notice to the Committee in a single lump sum.

 

(e)                                  Notwithstanding any other provision of this
Plan to the contrary, unless the Participant or Former Participant elects
otherwise, payment of benefits under this Plan shall commence not later than
sixty (60) days after the close of the Plan Year in which the latest of the
following events occurs: (a) the Participant or Former Participant attains age
65; (b) the tenth (10th) anniversary of the Plan Year in which the Participant
or Former Participant

 

25

--------------------------------------------------------------------------------


 

commenced participation in the Plan; or (c) the Termination of the Participant’s
service with the Employer.

 

(f)                                   If a Participant continues to be employed
by the Employer following attainment of age 70½, his Accounts shall be
distributed no later than April 1 of the calendar year following the calendar
year in which the Participant retires, in accordance with Section 6.5.

 

A Participant who is a five percent owner or has Terminated employment must
commence benefits no later than April 1 of the calendar year following the
calendar year in which he attained age 70½.

 

(g)                                  Distribution to an alternate payee of a
Participant or Former Participant, pursuant to a qualified domestic relations
order (“QDRO”), as defined in Section 206(d) of ERISA, shall be made as soon as
practicable following the finalization of the QDRO, or such later date as the
QDRO may authorize.

 

(h)                                 The value of Company Stock or the value of
other investment funds shall be determined as of the Valuation Date that the
payment is processed.

 

6.5                               Mode of Payment of Benefits. Any amount to
which a Participant, Former Participant or Beneficiary shall become entitled to
hereunder shall be distributed to him in a lump sum.

 

All distributions pursuant to this Section shall be made in cash, securities or
other property as the Committee in its sole and absolute discretion may
determine, to the extent permitted by the Puerto Rico Code and regulations
thereunder.

 

6.6                               Designation of Beneficiary. Each Participant
or Former Participant (or beneficiary thereof) from time to time may designate
any person or persons (who may be designated contingently or successively and
who may be an entity other than a natural person) as his Beneficiary or
Beneficiaries to whom his Plan benefits are to be paid if he dies before receipt
of all such benefits. Each Beneficiary designation shall be made on a form
prescribed by the Committee and will be effective only when filed with the
Committee during the Participant’s or Former Participant’s lifetime. Each
Beneficiary designation filed with the Committee will cancel all Beneficiary
designations previously filed by that Participant or Former Participant. The

 

26

--------------------------------------------------------------------------------


 

revocation of a Beneficiary designation, no matter how effected, shall not
require the consent of any designated Beneficiary.

 

If any Participant or Former Participant fails to designate a Beneficiary in the
manner provided above, or if the Beneficiary designated dies before such
Participant’s or Former Participant’s death or before complete distribution of
the Participant’s or Former Participant’s benefits, such Participant’s or Former
Participant’s benefits shall be paid in the following order of priority: first,
to the Participant’s or Former Participant’s surviving spouse, if any; second,
to the Participant’s or Former Participant’s surviving children, if any, in
equal shares; third, to the estate of the last to die of such Participant or
Former Participant and his Beneficiary or Beneficiaries.

 

Notwithstanding the foregoing, the surviving spouse of a Participant or Former
Participant shall be deemed to be the Participant’s or Former Participant’s
designated Beneficiary, and shall be entitled to receive any distribution on
account of the Participant’s or Former Participant’s death in a lump sum, unless
the Participant or Former Participant designates a Beneficiary other than the
surviving spouse and (1) such surviving spouse consents irrevocably in writing
to the designation of such alternate Beneficiary; (2) the Spouse’s consent
acknowledges the effect of such designation; and (3) the consent is witnessed by
a notary public or a member of the Committee. The requirements of this paragraph
may be waived if it is established to the satisfaction of the Committee that the
consent may not be obtained because there is no Spouse, because the Spouse
cannot be located, or because of other circumstances as may be prescribed by
regulation.

 

6.7                               Information Required from Beneficiary. If at,
after or during the time when a benefit is payable to any Beneficiary, the
Committee, upon request of the Trustee or at its own instance, delivers by
registered or certified mail to the Beneficiary at the Beneficiary’s last known
address a written demand for his then address, or for satisfactory evidence of
his continued life, or both, and, if the Beneficiary fails to furnish the
information to the Committee within three years from the mailing of the demand,
then the Committee shall distribute to the party next entitled thereto under
Section 6.7 above as if the Beneficiary were then deceased.

 

27

--------------------------------------------------------------------------------


 

6.8                               In-Service Withdrawals:

 

(a)                                 Non-Hardship.

 

(1)                                 A Participant or Eligible Employee may elect
to withdraw an amount equal to all or any part of his interest in his Rollover
Account, including earnings, for any reason,

 

(2)                                 Upon attainment of age 59½, a Participant
may elect to withdraw an amount equal to all or any portion of his interest in
his Pre-Tax Contribution Account including earnings, for any reason, and

 

(3)                                 Upon attainment of age 70½, a Participant
may also elect to withdraw an amount equal to all or any portion of his interest
in his Matching Contribution Account including earnings, for any reason.

 

(b)                                 Hardship. On account of financial hardship,
as defined below, a Participant may make a withdrawal from his Pre-Tax
Contribution Account attributable to all of his Pre-Tax Contributions only (as
of the last completed valuation).

 

(c)                                  Procedures:

 

(1)                                 The amount available for withdrawal shall be
determined as of the Valuation Date that the withdrawal is processed and shall
be withdrawn on a pro rata basis from the investment funds in which the
underlying contributions are invested.

 

The amount charged against a Participant’s Pre-Tax Contribution Account and/or
Rollover Account shall be based on the value of Company Stock or value of other
investment funds determined as of a date as close as administratively feasible
to the date of payment.

 

(2)                                 The existence of a financial hardship and
the amount necessary to meet such hardship, shall be determined by the Committee
in accordance with the rules set forth below. Notwithstanding the foregoing, a
hardship withdrawal by a Participant hereunder may not include any amounts
attributable to “qualified non-elective” contributions as defined under
Section 1081.01(e) of the Puerto Rico Code.

 

An immediate and heavy financial need shall be limited to a need for funds for
any of the following purposes:

 

(A)                               medical expenses as defined in the applicable
regulations under the Puerto Rico Code incurred by the Participant, his Spouse,
or any of the

 

28

--------------------------------------------------------------------------------

 

Participant’s dependents (as defined in Section 1033.18(c)(1) of the Puerto Rico
Code), or expenses necessary for these individuals to obtain medical care as
described in the applicable regulations under the Puerto Rico Code, as long as
such expenses are ineligible for reimbursement under any health care plans;

 

(B)          costs directly related to the purchase (excluding mortgage
payments) of a principal residence of the Participant;

 

(C)          the payment of tuition, related educational fees, and room and
board expenses for the next 12 months of post-secondary education for the
employee, or the Participant’s Spouse, children, or dependents (as defined in
Section 1033.18(c)(1) of the Puerto Rico Code); or

 

(D)          payments necessary to prevent the eviction of the Participant from
his principal residence or foreclosure on the mortgage of the Participant’s
principal residence.

 

(3)           If the following criteria are met, the Participant will be deemed
to have a financial need for a hardship withdrawal to be made:

 

(A)          the distribution is not in excess of the amount of the immediate
and heavy financial need of the Participant including any associated taxes or
penalties; and

 

(B)          the Participant has obtained all distributions, other than hardship
distributions, and all nontaxable loans currently available under all plans
maintained by the Employer or any Affiliate.

 

(4)           Following payment of any hardship distribution to a Participant
hereunder, such Participant may not make Pre-Tax Contributions (and the
Participant shall be precluded from making any employee contributions to all
other plans maintained by the Employer as defined in
Article 1165-8(d)(2)(iii)(B)(III) of the regulations issued under the Puerto
Rico Code), during the twelve calendar months immediately following the
effective date of such hardship withdrawal, or as otherwise provided under the
Puerto Rico Code. A Participant may reenroll in the Plan as soon as practicable
following the suspension period. In addition, the Participant may not make any
Pre-Tax Contributions to the Plan for the Participant’s taxable year immediately
following the taxable year of the hardship withdrawal, in excess of the
applicable

 

29

--------------------------------------------------------------------------------


 

limit under Section 1081.01(d)(7)(A) of the Puerto Rico Code for such next
taxable year less the amount of such Participant’s Pre-Tax Contributions for the
taxable year of the hardship distribution, or as otherwise provided under the
Puerto Rico Code. A similar suspension shall apply if any Participant receives a
hardship withdrawal under any other tax-qualified plan maintained by the
Employer or any Affiliate in respect of which such a suspension penalty applies.
Suspension of a Participant’s eligibility to make Pre-Tax Contributions under
this Plan shall have no effect on the Participant’s right to receive Matching
Contributions with respect to Pre-Tax Contributions made before or after the
suspension period.

 

6.9          Loans to Participants. The Committee may direct the Trustee to lend
a Participant or an Eligible Employee an amount not in excess of the lesser of
(i) 50% of his vested Accounts, determined as of any Valuation Date; or
(ii) $50,000 (reduced by the excess, if any, of the highest outstanding balances
of all other loans from the Plan during the one-year period ending on the day
before the loan was made over the outstanding balance of loans from the Plan on
the date on which such loan was made). Notwithstanding the preceding sentence,
the actual amount available for the loan to a Participant shall be 95% of the
amount determined in accordance with the preceding sentence as of the Valuation
Date that the Participant applied for the loan. A Participant may have two loans
outstanding at any time. Subject to the rules of the Committee set forth below,
the Trustee, upon application by a Participant, may make a loan to such
Participant for any reason. In addition to such rules as the Committee may
adopt, all loans shall comply with the following terms and conditions:

 

(a)           An application by a Participant for a loan from the Plan shall be
made in writing to the Committee (on a form prescribed by it) whose action
thereon shall be final.

 

(b)           The period of repayment for any loan shall be arrived at by mutual
agreement between the Committee and the borrower, but such period in no event
shall exceed five years. Notwithstanding the foregoing, a Participant may have a
loan for up to 30 years to purchase a dwelling unit which shall be used as the
Participant’s principal residence. Repayment of interest and principal shall
commence at the discretion of the Committee, but in no event later than the
first day of the third month commencing after the loan was received by the
Participant. Repayment of interest and principal shall be according to a
substantially level amortization

 

30

--------------------------------------------------------------------------------


 

schedule of payments. Payment of interest and principal shall be by payroll
deduction. A Participant may elect to prepay the balance of his loan at any
time.

 

(c)           Each loan shall be made against collateral being the assignment of
the borrower’s right, title and interest in and to the Trust Fund to the extent
of the borrowed amount supported by the borrower’s collateral promissory note
for the amount of the loan, including interest, payable to the order of the
Trustee.

 

(d)           Each loan shall bear an interest rate determined in the discretion
of the Committee, which rate shall be intended to be commensurate with current
fixed rates charged by institutions in the business of lending money for similar
types of loans.

 

(e)           The minimum amount available for any loan is $500.00.

 

(f)            The procedure to be followed by a Participant in applying for a
loan shall be determined by the Committee and documented by a duly approved
resolution of the Committee. Such resolution shall be attached to and shall be
deemed to be a part of the Plan.

 

(g)           Notwithstanding anything herein to the contrary, the Committee may
direct the Trustee to lend a Former Participant who is a “party in interest” as
that term is defined in Section 3(14) of ERISA, an amount not to exceed the
amount set forth in the first paragraph of this Section 6.9, but only to the
extent required by ERISA. If the Committee directs the Trustee to make a loan to
a Former Participant, the rules set forth in Section 6.9 shall apply to such
loan, provided, however, that repayment of such loan shall not be by payroll
deduction. Repayment shall be made by the Former Participant by check, payable
to the Trustee, based on a monthly repayment schedule established by the
Committee when the Former Participant makes application for the loan.

 

(h)           In the event of (i) default on the loan or (ii) the Participant’s
Termination of employment prior to repayment of the entire loan balance, the
Participant shall have the option to repay the remaining loan balance in full
within a reasonable time, as determined by the Committee. A Former Participant
shall not have the option to continue to repay the loan on an ongoing basis. If
repayment is not made in full within the applicable time period, then there
shall be distributed to the Former Participant (i) the promissory note; plus
(ii) the value of his Accounts without regard to the amount of any outstanding
loan (including any accrued interest thereon). Default means a Participant’s
failure to repay the loan when due in

 

31

--------------------------------------------------------------------------------


 

accordance with the procedures outlined in subsection (b) hereof. A defaulted
loan shall be treated as a taxable Plan distribution, subject to the procedures
established by the Retirement Committee and the requirements of
Section 1081.01(b) (3) (E) of the Puerto Rico Code.

 

(i)            Loans shall be processed from a Participant’s Accounts in the
following order on a prorata basis from the funds in which invested:

 

(1)           Rollover Account;

 

(2)           Pre-Tax Contribution Account;

 

(3)           Matching Contribution Account.

 

(j)            The amount charged against a Participant’s Pre-Tax Contribution
Account, Rollover Account or Matching Contribution Account shall be based on the
value of Company Stock or value of other investment funds determined as of the
Valuation Date that the loan is paid to the Participant..

 

(k)           Repayments shall be in reverse order to the order set forth in
subsection (i) and invested according to a Participant’s current investment
elections.

 

(l)            A Participant who becomes ineligible to participate in the Plan
because the individual transfers employment to an Affiliate or is no longer a
bona fide resident of Puerto Rico, but has not Terminated employment, shall
continue to be able to make loans from the Plan in accordance with this
Section 6.9. Such a Participant shall be treated as a “party in interest”
pursuant to subsection (g) hereof.

 

(m)          A loan initiation fee shall be charged against the loan amount
requested by the Participant.

 

(n)           A Participant who takes an approved leave of absence may
discontinue payments on a loan for the period of absence for up to 12 months.
Upon return to employment, the Participant must repay the missed payments within
the original loan term.

 

(o)           The Plan will be subject to the loan requirements provided in
Section 1081.01(b)(3)(E) of the Puerto Rico Code.

 

6.10        Withholding Tax on In-Service Withdrawals and Plan Distributions.
In-Service withdrawals and Plan Distributions under the Plan shall be subject to
the applicable tax withholdings and reporting under the Puerto Rico Code.

 

32

--------------------------------------------------------------------------------


 

6.11        In-Service Withdrawals During Military Leaves of Absence.
Notwithstanding any provision of the Plan to the contrary, a Participant
performing service in the unformed service of the United States while on active
duty for a period of more than thirty (30) days shall be treated as having a
severance from employment solely for purposes of electing a distribution of all
or a portion of his Pre-Tax Contributions made to the Plan (excluding any
earnings attributable to Pre-Tax Contributions). A Participant who has elected
to receive a distribution shall not be permitted to make Pre-Tax Contributions
to the Plan for six months following the date of any such distribution.

 

6.12        Qualified Reservist Distribution.  A Participant who is currently
employed and, by reason of being a reservist or member of the National Guard, is
ordered or called to active duty for a period in excess of 179 days or for an
indefinite period, may withdraw all or any portion of his Pre-Tax Contributions
(excluding any earnings attributable to his Pre-Tax Contributions), provided
that the withdrawal is made during the period. Such a distribution shall be made
in accordance with procedures established by the Committee. All distributions
under this Section 6.12 shall be determined and made in accordance with
Section 401(k)(2)(B)(i)(V) of the US Code and the guidance issues thereunder.

 

33

--------------------------------------------------------------------------------


 

VII: Trust Fund

 

7.1          Exclusive Benefit of Employees and Beneficiaries. All contributions
under this Plan shall be paid to the Trustee and deposited in the Trust Fund.
All assets of the Trust Fund, including investment Income, shall be retained for
the exclusive benefit of Participants, Former Participants and Beneficiaries and
shall be used to pay benefits to such persons or to pay administrative expenses
of the Plan and Trust Fund to the extent not paid by the Employer. Except as
provided in Section 4.3 or 12.2, the assets of the Trust Fund shall not revert
to or inure to the benefit of the Employer.

 

7.2          Investment Directions by Participants.

 

(a)           A Participant or Former Participant may direct the investment of
all amounts held under his Pre-Tax Contribution Account, Matching Contribution
Account, Rollover Account and Company Stock Fund in multiples of one percent
(1%) in any investment fund, including the Company Stock Fund, offered by the
Plan in accordance with this Section, regardless of the date contributions in
such Accounts were made to the Plan.

 

(b)           Notwithstanding Sections 5.2(a) and 8.4, all earnings and
expenses, including commissions and transfer taxes, realized or incurred in
connection with any investments pursuant to a Participant’s or Former
Participant’s directions shall be credited or charged to the Participant’s or
Former Participant’s Account for which the investment is made. Effective as of
January 1, 2012, a Participant or Former Participant who fails to designate an
investment option for his Pre-Tax Contribution Account, Rollover Account and
Matching Contribution Account, shall be deemed to have elected to have such
Accounts invested in the age-appropriate Fidelity Freedom Fund.

 

(c)           If a Participant or Former Participant exercises his option to
direct the investment of his Pre-Tax Contribution Account and Rollover Account
his Matching Contribution Account, then to the extent permitted by ERISA, no
person who is otherwise a fiduciary under the Plan shall be liable under ERISA
for any loss, or by reason of any breach which results from such Participant’s
exercise of such option. The funds available for this purpose shall include the
Company Stock Fund and at least three other additional funds. A Participant or
Former Participant may elect to change the investment (both future and existing
contributions) of his Pre-Tax Contribution Account and Rollover Account and his
Matching

 

34

--------------------------------------------------------------------------------


 

Contribution Account, effective as of the first day of any Valuation Date
following written notification to the Committee. A Participant or Former
Participant may elect to change the investment (both future and existing
contributions) of his Pre-Tax Contribution Account, Rollover Account and
Matching Contribution Account in any investment fund, including the Company
Stock Fund, offered by the Plan in accordance with this Section regardless of
the date contributions into such accounts were made to the Plan.

 

(d)           The provisions of the first sentence of subsection (a) with
respect to investment of a Participant’s or Former Participant’s Matching
Contribution Account in any investment fund offered by the Plan shall be
implemented as follows. Matching Contributions attributable to Pre-Tax
Contributions shall be invested in accordance with a Participant’s then current
investment elections applicable to his Pre-Tax Contributions and Rollover
Contributions, if applicable. Matching Contributions attributable to Pre-Tax
Contributions made in pay periods ending prior to August 18, 2002, shall
continue to be invested in accordance with the provisions set forth in
Section 7.3 that were in effect for pay periods ending prior to August 18, 2002,
unless and until a Participant or Former Participant elects to change the
investment of his Matching Contribution Account in accordance with subsections
(a), (b) and (c) of this Section 7.2.

 

7.3          Investment of Contributions in the Company Stock Fund.

 

(a)           With respect to Matching Contributions that are attributable to
Pre-Tax Contributions made in pay periods ending prior to August 18, 2002, the
Trustee shall invest all Matching Contributions in the Company Stock Fund.

 

(b)           All dividends or other distributions with respect to the Company
Stock Fund shall be applied to purchase additional Company Stock.

 

(c)           The Trustee may acquire Company Stock from any source, including
the public market, in private transactions, the trustee of The Pep Boys — Manny,
Moe & Jack Flexitrust, or, if the Company agrees, from the Company (from either
treasury shares or authorized but unissued shares). If the Trustee purchases
Common Stock from the Company, the purchase price shall be the mean between the
highest and lowest quoted selling prices of the Common Stock on the New York
Stock Exchange on the date of purchase, except as provided at subsection (e).

 

35

--------------------------------------------------------------------------------


 

(d)           Participants and Former Participants may elect to invest Matching
Contributions allocated to them that are attributable to Pre-Tax Contributions
in any investment fund that is offered under the Plan in accordance with
Section 7.2. The provisions hereinafter set forth in this subsection (d) apply
only with respect to Matching Contributions that are attributable to Pre-Tax
Contributions made in pay periods ending prior to August 18, 2002. A Participant
or Former Participant who has satisfied the age requirement for an Early
Retirement Date may irrevocably elect in writing on a form provided by the
Committee that all future Matching Contributions allocable to him after the
Valuation Date following timely delivery of his election be invested in the
investment category established by the Committee, which in the opinion of the
Committee, provides the highest degree of protection for principal and a
reasonable rate of return consistent with the objective of preservation of
principal. In that case, the portion of the Participant’s or Former
Participant’s Matching Contribution Account invested in Company Stock shall be
liquidated in eight installments, each equal to one-eighth of the number of
shares of Company Stock allocated to his Matching Contribution Account, as of
eight quarterly Valuation Dates next following the Participant’s or Former
Participant’s election. The proceeds shall be deposited in the investment
category designed to protect principal. A Participant or Former Participant may
not subsequently transfer Matching Contributions back into the Company Stock
Fund. Effective October 1, 1998, a Participant or Former Participant who has
satisfied the age requirement for Early Retirement Date, may elect as of any
Valuation Date, that all or any portion of the Participant’s or Former
Participant’s Matching Contribution Account, allocated to him as of any
Valuation Date, that is invested in Company Stock, be invested in any investment
category available for investment. Notwithstanding the foregoing, a Participant
or Former Participant may elect to direct the investment of any portion of his
Accounts in any investment fund, including the Company Stock Fund, offered by
the Plan regardless of age.

 

(e)           The Company shall make all Pre-Tax Contributions, Matching
Contributions and Rollover Contributions that are invested in the Company Stock
Fund in cash. Each Participant is assigned a unit value in the Company Stock
Fund in accordance with Section 5.2 of the Plan. All Pre-Tax Contributions,
Matching Contributions and Rollover Contributions that have been designated by
Participants and Former Participants to be invested in the Company

 

36

--------------------------------------------------------------------------------


 

Stock Fund, shall be applied immediately to purchase units on behalf of each
such eligible Participant or Former Participant in the Company Stock Fund, as of
that Valuation Date.

 

(i)            For pay periods ending prior to August 18, 2002, the provisions
of this subsection (e) only apply to the extent that Matching Contributions were
required to be invested in the Company Stock Fund.

 

(ii)           Prior to September 30, 1998, the Company made such contributions
in Company Stock rather than cash. Each share of Company Stock contributed was
valued for purposes of determining the number of shares to be contributed at the
average of the mean between the highest and lowest quoted selling prices of the
Common Stock on the New York Stock Exchange for each day in the last ten
business days of December of the Plan Year for which the contribution was made.
Effective as of September 30, 1998, each Participant and Former Participant was
assigned a unit value in the Company Stock Fund.

 

(f)            Pursuant to Section 4.1(c), a Participant must be employed on the
last day of the Plan Year to share in the allocation of the Company’s Matching
Contribution for the applicable payroll period (or meet one of the exceptions
noted in Section 4.1(c)).

 

37

--------------------------------------------------------------------------------


 

VIII: Administration

 

8.1          Duties and Responsibilities of Fiduciaries; Allocation of
Responsibility Among Fiduciaries for Plan and Trust Administration. A Fiduciary
shall have only those specific powers, duties, responsibilities and obligations
as are specifically given him under this Plan or the Trust.  The Board of
Directors shall have the sole authority to appoint and remove the Trustee and
the Committee and to amend or terminate, in whole or in part, this Plan or the
Trust. The Committee shall have the sole responsibility for the administration
of this Plan, which responsibility is specifically described in this Plan and
the Trust. The Committee shall direct the Trustee as to the investment of the
assets in the Trust Fund in accordance with the terms of the Plan and Trust.
Except as provided in the Trust Agreement and within the scope of any funding
and investment policies designated by the Committee the Trustee shall have the
sole responsibility for the administration of the Trust and the management of
the assets held under the Trust. It is intended that each Fiduciary shall be
responsible for the proper exercise of his own powers, duties, responsibilities
and obligations under this Plan and the Trust and generally shall not be
responsible for any act or failure to act of another Fiduciary. A Fiduciary may
serve in more than one fiduciary capacity with respect to the Plan (including
service both as Trustee and as a member of the Committee).

 

8.2          Allocation of Duties and Responsibilities. The Committee shall be
appointed by the Board of Directors and shall have the sole responsibility for
actual administration of the Plan, as delegated by the Board of Directors. The
Committee may also adopt amendments to the Plan, which upon advice of counsel,
it deems necessary or advisable to comply with ERISA or the Puerto Rico Code, or
any other applicable law, or to facilitate the administration of the Plan. The
Committee may designate persons other than their members to carry out any of its
duties and responsibilities. Any duties and responsibilities thus allocated must
be described in the written instrument. If any person other than an Eligible
Employee of the Employer is so designated, such person must acknowledge in
writing his acceptance of the duties and responsibilities thus allocated to him.
All such instruments shall be attached to, and shall be made a part of, the
Plan.

 

8.3          Administration and Interpretation. Subject to the limitations of
the Plan, the Committee shall have complete authority and control regarding the
administration and

 

38

--------------------------------------------------------------------------------

 

interpretation of the Plan and the transaction of its business, and shall, from
time to time, establish such rules as may be necessary or advisable in
connection therewith. To the extent permitted by law, all acts and
determinations of the Committee, as to any disputed question or otherwise, shall
be binding and conclusive upon Participants, Former Participants, Employees,
Spouses, Beneficiaries and all other persons dealing with the Plan. The
Committee may deem its records conclusively to be correct as to the matters
reflected therein with respect to information furnished by an Employee. All
actions, decisions and interpretations of the Committee in administering the
Plan shall be performed in a uniform and nondiscriminatory manner.

 

8.4                               Expenses. The Employer shall pay all expenses
authorized and incurred by the Committee in the administration of the Plan
except to the extent such expenses are paid from the Trust.

 

8.5                               Claims Procedure:

 

(a)                                 Filing of Claim. Any Participant, Former
Participant or Beneficiary under the Plan (“Claimant”), may file a written claim
for a Plan benefit with the Committee or with a person named by the Committee to
receive claims under the Plan.

 

(b)                                 Notification on Denial of Claim. In the
event of a denial or limitation of any benefit or payment due to or requested by
any Claimant, he shall be given a written notification containing specific
reasons for the denial or limitation of his benefit. The written notification
shall contain specific reference to the pertinent Plan provisions on which the
denial or limitation of benefits is based. In addition, it shall contain a
description of any additional material or information necessary for the Claimant
to perfect a claim and an explanation of why such material or information is
necessary. Further, the notification shall provide appropriate information as to
the steps to be taken if the Claimant wishes to submit his claim for review.
This written notification shall be given to a Claimant within 90 days after
receipt of his claim by the Committee unless special circumstances require an
extension of time to process the claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of said 90-day period and such notice
shall indicate the special circumstances which make the postponement
appropriate. Such extension shall not extend to a date later than 120 days after
receipt of the request for

 

39

--------------------------------------------------------------------------------


 

review of a claim. If no written notice is provided within the aforementioned
period, the claim will be deemed denied.

 

(c)                                  Right of Review. In the event of a denial
or limitation of benefits, the Claimant or his duly authorized representative
shall be permitted to review pertinent documents and to submit to the Committee
issues and comments in writing. In addition, the Claimant or his duly authorized
representative may make a written request for a full and fair review of his
claim and its denial by the Committee provided, however, that such written
request must be received by the Committee (or his delegate to receive such
requests) within sixty days after receipt by the Claimant of written
notification of the denial or limitation of the claim. The sixty day requirement
may be waived by the Committee in appropriate cases.

 

(d)                                 Decision on Review.

 

(i)                                     A decision shall be rendered by the
Committee within 60 days after the receipt of the request for review, provided
that where special circumstances require an extension of time for processing the
decision, it may be postponed on written notice to the Claimant (prior to the
expiration of the initial 60 day period), for an additional 60 days, but in no
event shall the decision be rendered more than 120 days after the receipt of
such request for review. If no decision is issued by the Committee within the
aforementioned period, the claim will be deemed denied on appeal.

 

(ii)                                  Notwithstanding subparagraph (i), if the
Committee specifies a regularly scheduled time at least quarterly to review such
appeals, a Claimant’s request for review will be acted upon at the specified
time immediately following the receipt of the Claimant’s request unless such
request is filed within 30 days preceding such time. In such instance, the
decision shall be made no later than the date of the second specified time
following the Committee’s receipt of such request. If special circumstances
(such as a need to hold a hearing) require a further extension of time for
processing a request, a decision shall be rendered not later than the third
specified time of the Committee following the receipt of such request for review
and written notice of the extension shall be furnished to the Claimant prior to
the commencement of the extension.

 

(iii)                               Any decision by the Committee shall be
furnished to the Claimant in writing and in a manner calculated to be understood
by the Claimant and shall set

 

40

--------------------------------------------------------------------------------


 

forth the specific reason(s) for the decision and the specific Plan
provision(s) on which the decision is based.

 

8.6                               Records and Reports. The Committee shall
exercise such authority and responsibility as it deems appropriate in order to
comply with ERISA and governmental regulations issued thereunder relating to
records of Participants’ account balances and the percentage of such account
balances which are nonforfeitable under the Plan; notifications to Participants;
and annual reports and registration with the Internal Revenue Service and/or
Puerto Rico Department of the Treasury, as applicable.

 

8.7                               Other Powers and Duties. The Committee shall
have such duties and powers as may be necessary to discharge its duties
hereunder, including, but not by way of limitation, the following:

 

(a)                                 to construe and interpret the Plan, decide
all questions of eligibility and determine the amount, manner and time of
payment of any benefits hereunder;

 

(b)                                 to prescribe procedures to be followed by
Participants, Former Participants or Beneficiaries filing applications for
benefits;

 

(c)                                  to prepare and distribute information
explaining the Plan;

 

(d)                                 to receive from the Employer and from
Participants, Former Participants and Beneficiaries such information as shall be
necessary for the proper administration of the Plan;

 

(e)                                  to furnish the Employer, upon request, such
annual reports with respect to the administration of the Plan as are reasonable
and appropriate;

 

(f)                                   to receive, review and keep on file (as it
deems convenient or proper) reports of the financial condition, and of the
receipts and disbursements, of the Trust Fund from the Trustees;

 

(g)                                  to appoint or employ advisors including
legal counsel to render advice with regard to any responsibility of the
Committee under the Plan or to assist in the administration of the Plan; and

 

(h)                                 to determine the status of qualified
domestic relations orders under Section 206(d) of ERISA.

 

41

--------------------------------------------------------------------------------


 

(i)                                     to engage an Administrative Delegate who
shall perform, without discretionary authority or control, administrative
functions within the framework of policies, interpretations, rules, practices,
and procedures made by the Committee. Any action made or taken by the
Administrative Delegate may be appealed by an affected Participant to the
Committee in accordance with the claims review procedures provided in
Section 8.5. Any decisions which call for interpretations of Plan provisions not
previously made by the Committee shall be made only by the Committee. The
Administrative Delegate shall not be considered a fiduciary with respect to the
services it provides.

 

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Administrative Committee shall, in addition, exercise such
powers and perform such other duties as it may deem necessary, desireable,
advisable or proper for the supervision and administration of the Plan.

 

The Committee shall have no power to add to, subtract from or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan.

 

8.8                               Rules and Decisions. The Committee may adopt
such rules as it deems necessary, desirable, or appropriate. All rules and
decisions of the Committee shall be applied uniformly and consistently to all
Participants in similar circumstances. When making a determination or
calculation, the Committee shall be entitled to rely upon information furnished
by a Participant, Former Participant or Beneficiary, the Employer, the legal
counsel of the Employer, or the Trustee.

 

8.9                               Authorization of Benefit Payments. The
Committee shall issue proper directions to the Trustee concerning all benefits
which are to be paid from the Trust Fund pursuant to the provisions of the Plan.
Benefits under this Plan shall be paid only if the Committee determines, in its
discretion, that the applicant is entitled to them.

 

8.10                        Application and Forms for Benefits. The Committee
may require a Participant, Former Participant or Beneficiary to complete and
file with it an application for a benefit, and to furnish all pertinent
information requested by it. The Committee may rely upon all such information so
furnished to it, including the Participant’s, Former Participant’s or
Beneficiary’s current mailing address.

 

42

--------------------------------------------------------------------------------


 

8.11                        Facility of Payment. Whenever, in the Committee’s
opinion, a person entitled to receive any payment of a benefit or installment
thereof hereunder is under a legal disability or is incapacitated in any way so
as to be unable to manage his financial affairs, the Committee may direct the
Trustee to make payments to such person or to his legal representative or to a
relative or friend of such person for his benefit, or he may direct the Trustee
to apply the payment for the benefit of such person in such manner as it
considers advisable.

 

8.12                        Investment Policies. The investment policies of the
Plan shall be established and may be changed at any time by the Committee, which
shall thereupon communicate such policies to any persons having authority to
manage the Plan’s assets. The Investment Manager shall have the authority to
invest in any collective investment fund maintained exclusively for the
investment of assets of exempt, qualified employee benefit trusts. The assets so
invested shall be subject to all the provisions of the instrument establishing
such collective investment fund, as amended from time to time, which is hereby
incorporated herein by reference and deemed to be an integral part of the Plan
and corresponding Trust.

 

The Committee, whose membership is to be determined by the Board of Directors,
is the named fiduciary to act on behalf of the Company in the management and
control of the Plan assets and to establish and carry out a funding policy
consistent with the Plan objectives and with the requirements of any applicable
law. The Committee shall carry out the Company’s responsibility and authority:

 

(a)                                 To appoint as such term is defined in
Section 3(38) of ERISA, one or more persons to serve as Investment Manager with
respect to all or part of the Plan assets, including assets maintained under
separate accounts of an insurance company.

 

(b)                                 To allocate the responsibilities and
authority being carried out by the Committee among the members of the Committee.

 

(c)                                  To take any action appropriate to assure
that the Plan assets are invested for the exclusive purpose of providing
benefits to Participant and their Beneficiaries in accordance with the Plan and
defraying reasonable expenses of administering the Plan, subject to the
requirements of any applicable law.

 

(d)                                 To establish any rules it deems necessary.
The Committee including each member and former member to whom duties and
responsibilities have been

 

43

--------------------------------------------------------------------------------


 

allocated, may be indemnified and held harmless by the Employer with respect to
any breach of alleged responsibilities performed or to be performed hereunder.

 

8.13                        Indemnification. The Employer shall indemnify each
individual who is an officer, director or Employee of the Employer and who may
be called upon or designated to perform fiduciary duties or to exercise
fiduciary authority or responsibility with respect to the Plan, and shall save
and hold him harmless from any and all claims, damages, and other liabilities,
including without limitation all expenses (including attorneys’ fees and costs),
judgments, fines and amounts paid in settlement and actually and reasonably
incurred by him in connection with any action, suit or proceeding, resulting
from his alleged or actual breach of such duties, authority or responsibility,
whether by negligence, gross negligence or misconduct, to the maximum extent
permitted by law, provided, however, that this indemnification shall not apply
with respect to any actual breach of such duties, authority or responsibility,
if the individual concerned did not act in good faith and in the manner he
reasonably believed to be in (or not opposed to) the best interest of the
Employer, or, with respect to any criminal action or proceeding, had reasonable
cause to believe his conduct was unlawful.

 

8.14                        Resignation or Removal of the Committee. A Committee
member may resign at any time by giving ten days’ written notice to the Employer
and the Trustee. The Board of Directors may remove any member of the Committee
by giving written notice to him and the Trustee. Any such resignation or removal
shall take effect at a date specified on such notice, or upon delivery to the
Committee if no date is specified.

 

44

--------------------------------------------------------------------------------


 

IX: Miscellaneous

 

9.1                               Nonguarantee of Employment. Nothing contained
in this Plan shall be construed as a contract of employment between the Employer
and any Employee, or as a right of any Employee to be continued in the
employment of the Employer, or as a limitation of the right of the Employer to
discharge any of its Employees, with or without cause.

 

9.2                               Rights to Trust Assets. No Employee or
Beneficiary shall have any right to, or interest in, any assets of the Trust
Fund upon Termination of his employment or otherwise, except as provided from
time to time under this Plan, and then only to the extent of the benefits
payable under the Plan to such Employee out of the assets of the Trust Fund. All
payments of benefits as provided for in this Plan shall be made solely out of
the assets of the Trust Fund.

 

9.3                               Nonalienation of Benefits. Except as may be
permitted by law, and except as may be required or permitted by a qualified
domestic relations order as defined in Section 206(d) of ERISA or pursuant to a
Plan loan pursuant to Section 6.9, benefits payable under this Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution, or levy of any kind, either
voluntary or involuntary, including any such liability which is for alimony or
other payments for the support of a spouse or former spouse, or for any other
relative of the Employee, prior to actually being received by the person
entitled to the benefit under the terms of the Plan; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to benefits payable hereunder shall be void.
Notwithstanding the preceding sentence, benefits payable under the Plan may be
used to offset an amount that the Participant is ordered or required to pay to
the Plan if the order or judgment to pay arises under (a) a criminal conviction;
(b) a civil judgment pursuant to a violation or alleged violation of part 4 of
subtitle B of ERISA; or (c) pursuant to a settlement agreement between the
United States Secretary of Labor and the Participant or Former Participant in
connection with a violation or alleged violation in part 4 of subtitle B of
Title I of ERISA by a fiduciary or any other such person. The applicable
judgment, order, decree or settlement agreement must expressly provide for the
offset of such benefits.

 

The Trust Fund shall not in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements or torts of any person entitled to benefits
hereunder.

 

45

--------------------------------------------------------------------------------


 

9.4                               Discontinuance of Employer Contributions. In
the event of permanent discontinuance of contributions to the Plan by the
Employer, the Accounts of all Participants shall, as of the date of such
discontinuance, shall continue to be fully-vested and nonforfeitable.

 

9.5                               Lost Participants. If, after reasonable
efforts of the Committee to locate a Participant or Beneficiary, including
sending a registered letter, returned receipt requested to the last known
address, the Committee is unable to locate the Participant or Beneficiary, then
the amounts distributable to such Participant or Beneficiary shall, pursuant to
applicable state or Federal laws, either (1) be treated as a forfeiture under
the Plan and used to reduce the Company’s contribution to the Plan, or (2) if
the Plan is joined as a party to any escheat proceedings involving the unclaimed
benefits, be paid in accordance with the final judgment as if the final judgment
were a claim filed by the Former Participant or Beneficiary.

 

9.6                               Participant Obligations and Duty to Notify
Plan Fiduciary of Errors or Omissions. In order for a fiduciary (as determined
under ERISA) to correct or otherwise rectify any errors or omissions with regard
to a Participant’s Accounts under the Plan, each Participant has an affirmative
obligation to monitor his Accounts to ensure that all directions, instructions
and elections made by the Participant with respect to his Accounts are properly
effected. Consistent with such obligation, each Participant is required to
promptly review all statements, confirmations and other notices and disclosures
with respect to his Accounts, as well as all payroll confirmations, notices and
disclosures pertaining to such Participant’s contributions and contribution
elections with respect to the Plan. If a fiduciary or an individual or entity
with authority delegated by a fiduciary acts or fails to act with respect to a
Participant or a Participant’s Accounts under the Plan and the Participant knows
or should have known that such act or failure to act was incorrect or
inconsistent with the Plan, ERISA or its regulations, the Puerto Rico Code,
and/or the Participant’s investment instructions, elections, or other
directions, the Participant’s failure to notify the fiduciary (or the
fiduciary’s delegate) within 90 days that such act or failure to act was
incorrect or inconsistent with the Participant’s election shall be deemed to be
an acceptance and ratification of the fiduciary’s (or the fiduciary’s
delegate’s) act or failure to act.

 

9.7                               Death During Qualified Military Service.
Effective for deaths occurring on or after January 1, 2007, to the extent
required by Section 401(a)(37) of the US Code and

 

46

--------------------------------------------------------------------------------


 

regulations or other guidance issued thereunder, the survivors of a Participant
who dies while performing Qualified Military Service shall be eligible for any
additional benefits that would have been provided under the Plan if the
Participant had resumed employment and immediately thereafter terminated
employment due to death.

 

9.8                               Governing Law. The Plan will be governed
according to the Puerto Rico Code, where such law is not in conflict with the
applicable federal laws, and any other applicable qualification requirements not
expressly included in this Plan, it is included hereby by reference.

 

47

--------------------------------------------------------------------------------


 

X: Amendments And Action By Employer

 

10.1                        Amendments Generally. The Company reserves the right
to make from time to time any amendment or amendments to this Plan or Trust
which do not cause any part of the Trust Fund to be used for, or diverted to,
any purpose other than the exclusive benefit of Participants, Former
Participants or their Beneficiaries; provided, however, that the Company may
make any amendment it determines necessary or desirable, with or without
retroactive effect, to comply with ERISA or the Puerto Rico Code.

 

No amendment to the Plan shall decrease a Participant’s Accounts or eliminate an
optional form of distribution except as may be permitted by the Puerto Rico Code
or ERISA.

 

10.2                        Amendments to Vesting Schedule. Any amendment to the
Plan which alters the vesting provisions set forth in Section 6.3 shall be
deemed to include the following terms:

 

(a)                                 The vested percentage of a Participant in
that portion of his Accounts under the Plan derived from Employer contributions
made for Plan Years ending with or within the later of the date such amendment
is adopted or the date such amendment becomes effective shall not be reduced;
and

 

(b)                                 Each Participant having not less than three
years of service at the later of the date such amendment was effective shall be
permitted to elect irrevocably to have his vested percentage computed under the
Plan without regard to such amendment. Such election must be made within 60 days
from the later of (i) the date the amendment was adopted, (ii) the date the
amendment became effective, or (iii) the date the Participant is issued written
notice of such amendment by the Committee.

 

Notwithstanding the preceding sentence, no election need be provided for any
Participant whose nonforfeitable percentage in his Accounts derived from
Employer contributions under the Plan, as amended at any time, cannot be less
than such percentage determined without regard to such amendment.

 

10.3                        Action by Company. Any action by the Company under
this Plan shall be by a duly adopted resolution of the Board of Directors, or by
any person or persons duly authorized by a duly adopted resolution of that Board
to take such action. Any company that has

 

48

--------------------------------------------------------------------------------

 

adopted this Plan with approval of the Board of Directors shall be deemed, by
the continuing participation of such company in the Plan to accept any action of
the Board of Directors.

 

49

--------------------------------------------------------------------------------


 

XI: Successor Employer And Merger Or
Consolidation Of Plans

 

11.1                        Successor Employer. In the event of the dissolution,
merger, consolidation or reorganization of the Employer, provision may be made
by which the Plan and Trust will be continued by the successor; and, in that
event, such successor shall be substituted for the Employer under the Plan. The
substitution of the successor shall constitute an assumption of Plan liabilities
by the successor, and the successor shall have all of the powers, duties and
responsibilities of the Employer under the Plan.

 

11.2                        Plan Assets. There shall be no merger or
consolidation of the Plan with, or transfer of assets or liabilities of the
Trust Fund to, any other plan of deferred compensation maintained or to be
established for the benefit of all or some of the Participants of the Plan,
unless each Participant would (if either this Plan or the other plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation or transfer (if
this Plan had then terminated), and unless a duly adopted resolution of the
Board of Directors of the Company authorizes such merger, consolidation or
transfer of assets.

 

50

--------------------------------------------------------------------------------


 

XII: Plan Termination

 

12.1                        Right to Terminate. In accordance with the
procedures set forth herein, the Company may terminate the Plan at any time in
whole or in part. A distribution may not be made from the Plan due to the
termination of the Plan if the Employer established or maintains a successor. To
the extent permitted by Section 1081.01 of the Puerto Rico Code and regulations
thereunder, in the event of the dissolution, merger, consolidation or
reorganization of the Employer, the Plan shall terminate and the Trust Fund
shall be liquidated unless the Plan is continued by a successor to the Employer
in accordance with Section 11.1.

 

12.2                        Liquidation of the Trust Fund. Upon the complete or
partial termination of the Plan, the Accounts of all Participants affected
thereby shall become fully vested and nonforfeitable, to the extent funded, and
the Committee shall direct the Trustee to distribute the assets remaining in the
Trust Fund, after payment of any expenses properly chargeable thereto, to
Participants, Former Participants and Beneficiaries in proportion to their
respective Account balances.

 

12.3                        Manner of Distribution. To the extent that no
discrimination in value results, any distribution after termination of the Plan
may be made, in whole or in part, in cash, or in securities or other assets in
kind, as the Committee may determine. All non-cash distributions shall be valued
at fair market value at date of distribution.

 

[signatures follow]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly execute this Plan.

 

 

/s/PEP BOYS — MANNY, MOE & JACK OF PUERTO RICO, INC.

 

52

--------------------------------------------------------------------------------


 

Appendix A

 

Participating Employers

 

Pep Boys — Manny, Moe & Jack of Puerto Rico, Inc.

 

A-1

--------------------------------------------------------------------------------


 

Appendix B

 

The custodian shall, following the end of each Valuation Date, value all assets
of the Trust Fund, allocate net gains or losses, and process additions to and
withdrawals from Account balances in the following manner:

 

1.                                      The custodian shall first compute the
fair market value of securities and/or the other assets comprising each
investment fund designated by the Committee for direction of investment by the
Participants and Former Participants of this Plan. Each Account balance shall be
adjusted each business day by applying the closing market price of the
investment fund on the current business day to the share/unit balance of the
investment fund as of the close of business on the current business day.

 

2.                                      The custodian shall then account for any
requests for additions or withdrawals made to or from a specific designated
investment fund by any Participant or Former Participant, including allocations
of contributions and forfeitures. In completing the valuation procedure
described above, such adjustments in the amounts credited to such Accounts shall
be made on the business day to which the investment activity relates.
Contributions received by the custodian pursuant to this Plan shall not be taken
into account until the Valuation Date coinciding with or next following the date
such contribution was both actually paid to the custodian and allocated among
the Accounts of Participants and Former Participants.

 

3.                                      Notwithstanding paragraphs 1 and 2
above, in the event a pooled investment fund is created as a designated fund for
Participant or Former Participant investment election in this Plan, valuation of
the pooled investment fund and allocation of earnings of the pooled investment
fund shall be governed by the Administrative Services Agreement for such pooled
investment fund.

 

It is intended that this section operate to distribute among each Participant
Account in the Trust Fund, all income of the Trust Fund and changes in the value
of the assets of the Trust Fund.

 

For purposes of this Appendix B, custodian shall mean the American Express Trust
Company, or such other entity appointed by the Committee.

 

B-1

--------------------------------------------------------------------------------
